Citation Nr: 0721112	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 through 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran's motion to advance his appeal on the Board's 
docket was granted in June 2007.  38 U.S.C.A. § 7107 (West 
2005); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran has 
auditory thresholds of greater than 40 decibels for several 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, and 
speech recognition scores of less than 94 percent in both 
ears.

2.  Competent medical evidence shows that it is as likely as 
not that the veteran's currently diagnosed bilateral hearing 
loss is related to his in-service noise exposure.

3.  Competent medical evidence shows that it is as likely as 
not that the veteran's currently diagnosed tinnitus is 
related to his in-service noise exposure


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are met.
38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 3.303(a), 
3.385 (2006).

2.  The criteria for service connection for tinnitus are met.
38 U.S.C.A. § 1110, 5107 (West 2005); 38 C.F.R. § 3.303(a) 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for both bilateral 
hearing loss and tinnitus.  He testified to diminished 
hearing and clogging of the ears in service and ringing in 
his ears shortly thereafter.  Generally, for service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  In other words, entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Competent medical evidence meeting 
these criteria must be in the claims folder to establish a 
current hearing loss disability before service connection can 
be granted.  The most recent VA examination report shows a 
current hearing loss disability as defined by VA regulation.

On the authorized audiological evaluation in February 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
45
50
50
LEFT
30
45
40
50
65

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 80 percent in the left ear.

These findings clearly support the finding that the veteran 
has current bilateral hearing loss as defined by VA 
regulation.  38 C.F.R. § 3.385.  The February 2007 VA 
examination report also confirms the veteran's current 
tinnitus.  As such, he has a currently diagnosed disability 
for both claims at issue.  The question becomes whether these 
disabilities manifested in service, or, in this case, whether 
noise exposure during service caused the current 
disabilities.  The medical evidence of record shows that it 
is as likely as not that such a nexus exists.

There is no evidence of record to show whether the veteran's 
hearing loss manifested during service.  His service medical 
records are unavailable as they were apparently destroyed in 
the 1973 National Personnel Record Center fire in St. Louis, 
Missouri.  See January 2005 PIES response and May 2006 formal 
finding memorandum.  Because the veteran's service medical 
records were destroyed, VA has a heightened duty to consider 
the applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to evaluate and discuss 
the evidence favorable to the veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In this case, there are two opinions in the claims folder 
regarding the etiology of the veteran's currently diagnosed 
hearing loss and tinnitus.  On a February 2005 audiological 
evaluation report, submitted on VA form 10-2364, the 
audiologist opined that based upon the "case history and 
physical findings, it is at least as likely as not this 
veteran's SNHL and tinnitus [are] due to occupational noise 
exposure while he was on active military duty."  See 
February 2005 report from Southern Nevada HCS.  More 
recently, in the February 2007 VA examination report, the 
examiner stated that she "cannot resolve this issue without 
resorting to mere speculation due to the fact after reviewing 
the C file no audio evaluations from enlistment or separation 
are available."  The examiner provided no opinion as to the 
likelihood that a military occupational specialty (MOS), such 
as the veteran's duties as an armorer gunner 612 on board a 
B-24 Bomber, could have, as likely as not, caused the 
veteran's current disabilities.  See January 2006 DRO 
discussion of in-service MOS.  As such, the February 2007 
examiner's opinion is of limited use in this evaluation of 
this claim.

When examined as a whole, the claims folder shows that the 
veteran was exposed to noise during service by the very 
nature of his in service occupation, and that he has current 
diagnoses of both bilateral hearing loss and tinnitus, and 
that the only clear evidence regarding a nexus between his 
current disability and service is supportive of his claim.  
As such, at the very least, the evidence regarding whether 
there is a medical nexus is in equipoise.  Under 38 U.S.C.A. 
§ 5107, the veteran's claim for service connection for both 
bilateral hearing loss and tinnitus must be granted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


